Exhibit 99.1 FOR IMMEDIATE RELEASE For further information contact: Annie Sun Investor Relations Department Country/City Code 8862 Tel: 2656-8096 annie.sun@gigamedia.com.tw Announcement Amendment – Notice of Change in Ownership Status of Major Shareholder TAIPEI, Taiwan, August 16th, 2017 – GigaMedia Limited (NASDAQ:GIGM) released an announcement dated August 15, 2017, advising a change of major shareholder. The Company made an amendment today to clarify the ownership status of its shareholder.
